Exhibit 99.1 NEWS ANNOUNCEMENTFOR IMMEDIATE RELEASE NEXSTAR BROADCASTING THIRD QUARTER NET REVENUE INCREASES 21.1% TO RECORD $73.1 MILLION - Third Quarter Operating Income Rises to $12.9 Million; BCF Increases 54.5%; Adjusted EBITDA is Up 65.2% and FCF Grows 91.3% to $10.1 Million - Irving, TX – November 3, 2010 – Nexstar Broadcasting Group, Inc. (NASDAQ: NXST) (“Nexstar”) today reported financial results for the third quarter ended September 30, 2010 as summarized below: Summary 2010 Third Quarter Financial Highlights ($ in thousands) Three Months Ended September 30, Change Gross Local Revenues $ $ +11.8 % Gross National Revenues $ $ +12.7 % Core Revenue (local and national) $ $ +12.0 % Gross Political Revenues $ $ +564.7 % e-MEDIA Revenue $ $ +20.6 % Retransmission Fee Revenue $ $ +22.5 % Management Fee Revenue $ $ +60.1 % Network Comp $ $ )% Other $ $ +46.0 % Trade and Barter Revenue $ $ - Gross Revenue $ $ +21.3 % Less Agency Commissions $ $ +23.8 % Net Revenue $ $ +21.1 % Income from Operations(1) $ $ ) - Broadcast Cash Flow(2) $ $ +54.5 % Adjusted EBITDA(2) $ $ +65.2 % Free Cash Flow(2) $ $ % Income from operations in the three months ended September 30, 2009 was impacted by a $16.2 million non-cash impairment charge and benefited from a $2.6 million gain related to asset exchange. Definitions and disclosures regarding non-GAAP financial information are included on page 4, while reconciliations are included on page 7. -more- Nexstar Broadcasting Group Q3 2010 Results, 11/3/10page 2 CEO Comment Perry A. Sook, Chairman, President and Chief Executive Officer of Nexstar Broadcasting Group, Inc., commented, “Nexstar again delivered record quarterly financial results as we generated growth from all of our revenue sources while exercising operating expense discipline across the enterprise.Third quarter gross television ad revenue growth of 22.8% reflects double digit increases in core local and national television advertising revenue and another quarter of robust political advertising growth.Nexstar’s television ad revenue strength, combined with continued growth of the other elements of our revenue ‘quadruple play,’ resulted in a 21.1% increase in third quarter net revenue.At the same time, expense management programs provided high cash flow growth with third quarter BCF increasing 54.5%, EBITDA up 65.2% and free cash flow rising 91.3%. “Core local and national revenue increased for the fourth consecutive quarter based on the broad-based advertising recovery and Nexstar’s consistent success in building new-to-television local direct billings.Local advertising, our largest revenue source, grew at a higher rate in the third quarter than in the second quarter or the first half of 2010, despite tougher prior year comps.The automotive advertising rebound continues with category revenue rising 33% on a year-over-year basis and reaching the highest quarterly dollar level thus far in 2010.The Company’s third quarter gross television ad revenue of $63.4 million included approximately $6.7 million of political advertising revenue as Nexstar stations continue to capture a significant share of the political ad spending in our markets based on the strong appeal of our high quality local news programming. “Last month Nexstar expanded its informational and educational campaign, ‘101 Reasons TV Advertising Works,’ building on a year of success.This innovative on-air initiative reflects Nexstar’s commitment to developing new means of highlighting the advantages and value of local television and its role as the most effective advertising medium for local businesses.With TV usage at record levels, Nexstar stations are more effective than ever in illustrating the benefits of local television as the advertising platform that consistently delivers the best results, as it remains the most effective medium for influencing consumers and building brands. “While Nexstar’s core television revenue growth remains impressive, we continue to create new value based on the further expansion of our ‘quadruple play’ of revenue drivers which include traditional media, subscription based revenue, mobile and e-MEDIA, and station management agreements.In aggregate, Nexstar’s third quarter retransmission fee, mobile and e-MEDIA and management fee revenue rose 23.9% to $12.0 million, and these higher margin revenue streams accounted for 16.5% of 2010 third quarter net revenue. -more- Nexstar Broadcasting Group Q3 2010 Results, 11/3/10page 3 “With diversified sources of growing revenue and a company-wide focus on expense management, we have strong operating leverage in our business model that is driving significant year-over-year cash flow and margin growth. Third quarter 2010 station direct operating expenses, (net of trade expense) rose just $2.0 million, or 5.7%, on a year-over-year basis.Approximately 70% of the total dollar increase was attributable to higher variable costs related to the significant rise in national, local and political revenues.With significant revenue growth and expense control measures, third quarter BCF and adjusted EBITDA margins improved substantially to 39.4% and 33.0%, respectively. Most importantly, 2010 third quarter free cash flow rose 91.3% to $10.1 million, from $5.3 million in the prior year, based on the strong increase in operating income adjusted for one time charges, and reduction in capital expenditures, which more than offset a $6.4 million year-over-year increase in cash interest expense. “During the third quarter, Nexstar further reduced total debt as we redeemed the $5.3 million balance of the outstanding 13.5% Senior Subordinated Payment in Kind (PIK) notes due 2014, and made open market purchases, at a discount, of $4.7 million of the outstanding 7% Senior PIK notes due 2014 and $0.9 million of the outstanding 7% Senior Subordinated notes due 2014.In the first nine months of 2010, Nexstar has reduced total debt from 2009 year-end levels by approximately $24.4 million. “Nexstar has generated $30 million in free cash flow in the first nine months of 2010.With anticipated fourth quarter revenue increases, Nexstar will generate the highest quarterly free cash flow in the Company’s history, which will be used to further address the balance sheet and for other value creating initiatives.” The consolidated total debt of Nexstar, its wholly owned subsidiaries, and Mission (collectively, the “Company”) at September 30, 2010 was $646.0 million and senior secured debt was $417.0 million.The Company’s total leverage ratio at September 30, 2010 was 6.6x compared to a total permitted leverage covenant of 8.75x. The Company was also in compliance with its first lien indebtedness covenant at September 30, 2010 with a ratio of 1.0x compared to the covenant requirement of 2.5x. The table below summarizes the Company’s debt obligations: ($ in millions) September 30, 2010 December 31, 2009 Revolving Credit $
